Case 8:19-cv-01334-WFJ-JSS Document 75 Filed 07/23/20 Page 1 of 5 PageID 664




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

NEELAM UPPAL,
      Plaintiff,
                                                      Case No. 8:19-cv-1334-T-02JSS
v.
WELLS FARGO BANK, NA,
doing business in the State of Florida,
and JOHN DOES 1–5 (Unknown),
      Defendants.
________________________________/
                        Order Granting Motion to Dismiss

      This matter is before the Court on Defendant Wells Fargo’s Motion to

Dismiss (Dkt. 49) Plaintiff Neelam Uppal’s Second Amended Complaint (Dkt. 44)

and Plaintiff’s response in opposition (Dkt. 57). After careful consideration, the

Court grants the Motion to Dismiss but will permit Plaintiff a final opportunity to

amend her Fair Credit Reporting Act claim against Wells Fargo.

                                   Legal Standard

      To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). When considering a Rule 12(b)(6) motion,

the Court accepts all factual allegations of the complaint as true and construes them

in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282,
Case 8:19-cv-01334-WFJ-JSS Document 75 Filed 07/23/20 Page 2 of 5 PageID 665




1284 (11th Cir. 2008) (citation omitted). Courts should limit their “consideration to

the well-pleaded factual allegations, documents central to or referenced in the

complaint, and matters judicially noticed.” La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004) (citations omitted).

                                     Discussion

      The facts and procedural background of this case were discussed in detail in

a previous order. Dkt. 37 at 2–7. But, simply put, Uppal alleges that Wells Fargo

created a forged loan secured by a mortgage on some property of Uppal’s, Wells

Fargo used that loan to foreclose on the property, and then falsely reported

information about that forged loan to credit reporting agencies that, in turn,

negatively impacted Uppal’s credit. In her Second Amended Complaint Uppal

brings a single claim for violation of the Fair Credit Reporting Act (“FCRA’).

      In a previous order this Court stated that:

      The FCRA requires furnishers of credit information to investigate the
      accuracy of such information upon receiving notice of a dispute. 15
      U.S.C. § 1681s–2(b). “This provision of the FCRA can be enforced
      through a private right of action, but only if the furnisher received
      notice of the consumer’s dispute from a consumer reporting agency.”
      Peart v. Shippie, 345 F. App’x 384, 386 (11th Cir. 2009) (citing 15
      U.S.C. § 1681s–2(b)(1)). Plaintiff has not alleged anything about
      notice.

Dkt. 37 at 15. Because of Uppal’s failure to allege notice under FCRA this Court

dismissed the FCRA claim in that complaint, but with leave to amend.



                                          2
Case 8:19-cv-01334-WFJ-JSS Document 75 Filed 07/23/20 Page 3 of 5 PageID 666




      In the Second Amended Complaint Uppal realleges the FCRA claim but

adds that she “gave notice to [Well Fargo] regarding unlawful reporting to credit

bureaus from 2012 through 2019” and that she “sent notices to the credit bureaus

throughout the false reporting by [Wells Fargo] as late as 2019, January.” Dkt. 44

at 3. While Uppal now alleges notice, she misses a key part of this Court’s

previous order and of the case law surrounding FCRA claims. Courts have

uniformly concluded that 15 U.S.C. § 1681 s–2(b) provides a private cause of

action only if the furnisher received notice from a consumer reporting agency, as

opposed to the consumer alone, that the credit information was disputed. See, e.g.,

Green v. RBS Nat. Bank, 288 F. App’x 641, 642 (11th Cir. 2008); Maitland v.

Spectrum, No. 3:17-CV-1232-J-20JBT, 2018 WL 6444923, at *1 (M.D. Fla. Oct.

18, 2018). While Uppal alleges she gave notice to Wells Fargo and to credit

bureaus, she fails to allege Equifax, Experian, or any other consumer reporting

agency notified Wells Fargo of the dispute as required to state a claim under 15

U.S.C. § 1681s-2(b). Having failed to allege a critical element necessary to state a

claim, Count I of the Second Amended Complaint must be dismissed.

      That said, since Uppal does allege that she “sent notices to the credit bureaus

throughout the false reporting” it is possible that Uppal may be able to allege the

proper factual basis for the notice requirement. Dkt. 44 at 3. So, to the extent

Uppal can properly state a claim under the FCRA, she may replead such claim


                                          3
Case 8:19-cv-01334-WFJ-JSS Document 75 Filed 07/23/20 Page 4 of 5 PageID 667




within fourteen days, otherwise this case will be dismissed with prejudice. But, if

replead, Plaintiff should note that if she is unable to establish her allegations—in

essence that a third party forged her mortgage and Wells Fargo knew her mortgage

was forged (long before Wells took over the debt)—by competent proof, she and

her lawyer may be subject to sanctions. So a thorough soul searching may be

necessary before this matter proceeds further.

      In addition, the Second Amended Complaint is carelessly written, and must

be corrected entirely if Plaintiff wishes one more try. For example, Plaintiff alleges

that Defendant issued a forged loan. Dkt. 44 at 2. This is plainly refuted by

Plaintiff’s own attachments—the Defendant did not issue the loan. See Dkt. 72-1 at

17–21 and Dkt. 72-1 at 32. Further, the Plaintiff claims that she first discovered the

forged loan note in February, 2018, in a bankruptcy hearing (Dkt. 44 at 3), but

Plaintiff’s exhibit filings show she was served with a lawsuit on this note in 2012,

and filed a pro se response denying liability in 2013. Dkt. 72-1 at 24–26, 29–30.

The Plaintiff also alleged in her present December, 2019 Second Amended

Complaint that “sale of the house is pending” (Dkt. 44 at 3) but the house was sold

two months prior, on October 8, 2019. See Dkt. 34-1 at 2. Likewise, the prayer for

injunction of the sale or disposition of the house is quite moot (Dkt. 44 at 5) as it

happened before the Second Amended Complaint was drafted. This must be

removed from any further prayer for relief because of plain mootness, but also


                                           4
Case 8:19-cv-01334-WFJ-JSS Document 75 Filed 07/23/20 Page 5 of 5 PageID 668




because such remedy is not available under the cause of action alleged. The present

cause of action affords no injunctive remedy for declaring a foreclosure to be

illegal and void and this prayer should not be repeated. If Plaintiff repeats a pray

for treble damages, she should cite the specific statutory entitlement.

                                     Conclusion

      The Court grants Wells Fargo’s Motion to Dismiss (Dkt. 49) without

prejudice. Should Uppal be unable to replead her FCRA claim within fourteen

days, this matter will be closed.


      DONE AND ORDERED at Tampa, Florida, on July 22, 2020.

                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                           5
